Citation Nr: 1205726	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an increased evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1985 to November 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at an October 2011 Travel Board hearing before the undersigned in Indianapolis, Indiana.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right knee degenerative joint disease has been manifested by X-ray findings of degenerative changes, primarily in the medial compartment, daily pain, and noncompensable but painful limitation of motion of flexion to 128 degrees, and extension to 0 degrees.

2.  Throughout the rating period on appeal, the Veteran's right knee instability has been manifested by difficulty getting up from a seated position and occasional episodes of giving way, more nearly approximating slight instability. 

3.  Throughout the rating period on appeal, the Veteran's left knee degenerative joint disease has been manifested by X-ray findings of degenerative changes, primarily in the medial compartment, daily pain, and noncompensable but painful limitation of motion of flexion to 127 degrees, and extension to 0 degrees.

4.  Throughout the rating period on appeal, the Veteran's left knee instability has been manifested by difficulty getting up from a seated position, more nearly approximating slight instability.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2011).

2.  For the entire increased rating period on appeal, the criteria for a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

3.  For the entire increased rating period on appeal, the criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2011).

4.  For the entire increased rating period on appeal, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran a letter in August 2009 that informed of the requirements needed to establish an increased evaluation for his bilateral knee disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims. 
38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran. 

The Veteran has been afforded an adequate examination on the issue of increased ratings for service-connected bilateral knee disabilities.  VA provided the Veteran with an examination in December 2009.  Treatment records were reviewed, the Veteran's history was taken, and a complete examination with clinical measures was conducted, to include obtaining X-rays and documenting range of motion measurements.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability upon repetition.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues of increased ratings for service-connected bilateral knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Diagnostic Codes relevant to this case are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right and Left Knee Disability Ratings

Service connection was granted for degenerative changes of both knees in a September 1997 rating decision.  Although the RO used Diagnostic Code 5257 to assign the initial 10 percent evaluation for left and right knee disabilities, it is apparent from the findings in the 1997 rating decision that service connection was not granted for instability, but rather was granted for painful arthritis (degenerative changes).  Specifically, the RO's September 1997 rating decision lists degenerative changes of both knees as the diagnosed disabilities for which service connection was being granted, and states that X-ray findings and pain on exercise were the bases for the assigned evaluations.  In the Reasons and Bases section of the 1997 rating decision, there were no findings of instability, and a separate compensable rating for instability of either knee was not assigned.  

The evidence at the time of the 1997 rating decision included X-ray evidence of arthritis, but did not demonstrate any limitation of motion of either knee (see February 1997 VA examination findings), including limitation of motion to a compensable degree under Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation of extension).  Although the RO used Diagnostic Code 5257 in assigning the initial disability rating for degenerative arthritis of the knees, the reasons and bases of the 1997 rating decision reflect that the initial 10 percent rating was assigned for painful arthritis that had full range of motion on testing; therefore, the 1997 rating decision actually applied the provisions of Diagnostic Code 5003 in assigning the initial 10 percent rating for degenerative arthritis of each knee, notwithstanding the use of Diagnostic Code 5257.  While great care is to be exercised in the selection of Diagnostic Code numbers, see 38 C.F.R. § 4.27 (2011), it is the underlying diagnosed disability and etiology of the service-connected disability that should continually be recognized with any subsequent changes in rating, so the correction of erroneous ratings is not precluded.  See 38 C.F.R. § 4.13 (2011). 

Diagnostic Code 5003 provides that, for degenerative arthritis that is established by X-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating exacerbations.  Alternatively, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

In June 2009, the Veteran filed claims for increased ratings (in excess of 10 percent) for right and left knee disabilities (the service-connected degenerative arthritis).  The RO denied the claim for increase in the December 2009 rating decision that is the subject of this appeal, and also appropriately changed the Diagnostic Code under which the disabilities were evaluated from Diagnostic Code 5257 to Diagnostic Code 5003 to more accurately reflect the disability for which service connection had been granted (painful arthritis) in 1997.  

The Veteran contends that he has pain, stiffness, swelling, restricted mobility of the knees, and the need to take medication.  He contends that his knee gave out, causing him to reinjure the knee.  He believes that a 20 percent rating for the right knee is warranted. 

The Board will begin by reviewing the evidence pertinent to the rating period on appeal.  In December 2008, the Veteran sought treatment at Central Indiana Orthopedics for complaints of right knee pain after planting his foot and twisting the knee the day prior.  Before that injury, he reported no significant problems with his knee.  Currently, he had pain to the medial joint line and occasional popping in the knee.  An MRI showed a bucket-handle tear of the medial meniscus, small joint effusion, and medial compartment joint space and mild cartilage loss suggesting osteoarthritic change.  

In January 2009, the Veteran underwent a right knee arthroscopic partial medial meniscectomy and chondroplasty patella with release of plica at Saint John's Orthopedic Surgery Center.  The postoperative diagnosis was right knee medial meniscus tear and chondromalacia patella.  

The Veteran was afforded a VA examination in December 2009.  The claims file was reviewed, including records from the surgery earlier that year.  The Veteran reported giving way, instability, pain, stiffness, and weakness of both knees.  He denied deformity, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups of joint disease.  There was no limitation on walking.  However, he used a brace frequently.  

On clinical examination, the December 2009 VA examiner noted a normal gait, no evidence of bone loss, no crepitation, clicks, or snaps, and no grinding, instability, or patellar abnormality.  On the right knee, there was meniscus abnormality, with no locking, effusion, or dislocation.  The right meniscus was surgically absent.  McMurray's test was positive on the right side.  Range of motion testing revealed flexion to 127 degrees and extension to 0 degrees on the left side, and flexion to 128 degrees and extension to 0 degrees on the right side, with no objective evidence of pain with active motion or following repetitive motion on either side.  Further, there were no additional limitations after three repetitions of range of motion.  X-rays showed bilateral degenerative changes.  The examiner assessed bilateral knee arthralgia, noting that the disability would have mild effects on chores, shopping, exercise, sports, recreation, traveling, and driving, but no effects on feeding, bathing, dressing, toileting, or grooming.  He was currently unemployed, but there was no indication that his unemployment was due to his knee disabilities.  

In December 2010, the Veteran returned for treatment at Central Indiana Orthopedics with complaints of right knee pain and dull aching in the medial aspect.  It was worse with heavy activity.  He had been doing some snowmobiling lately, and this had aggravated the knee.  He had good relief of symptoms after the January 2009 surgery until recently.  On physical examination, the right knee had some limited range of motion with crepitus.  There was no opening to varus or valgus stress, and anterior drawer, posterior drawer, Lachman, McMurray, and pivot shift testing were all negative, although there was mild pain with McMurray's.  The left knee had full range of motion without crepitation, effusion, pain, or instability.  X-rays of the right knee showed medial compartment narrowing.  The doctor assessed right knee degenerative joint disease, primarily over the medial compartment.  

In February 2011, the Veteran reported that he had been wearing a brace on his right knee for high activity situations, and that he did not have any further aching in the knee.  There was mild tenderness to palpation about the medial joint line, and mild patellofemoral crepitation with passive range of motion of the knee.  There was also slightly limited range of motion of the right knee.  The collateral ligaments were stable to varus and valgus stressing.  McMurray's and Lachman testing were negative, although McMurray testing reproduced some pain in the knee.  The doctor continued his assessment of right knee degenerative joint disease, and recommended ongoing use of a brace and a home exercise program.  

At the October 2011 Board hearing, the Veteran testified that he had pain and stiffness in the left knee, with pain at a level of 4 or 5 out of 10 in severity during the day, and up to 7 or 8 out of 10 at night.  He had occasional swelling.  The left knee was unstable but did not give out.  He estimated that he could extend the left knee to 45 degrees without pain, and flex the knee to 100 degrees, with pain from 90 to 100 degrees.  With regard to the right knee, the Veteran had worn a brace since his 2009 surgery for instability.  The right knee occasionally gave out, and he had fallen on several occasions.  He had pain at a level of 5 to 10 out of 10 in severity, with daily swelling.  The knee also locked and popped.  He estimated that he could flex the knee to 95 degrees without pain.  He had to use his hands to help himself stand up from a sitting position due to instability and pain in both knees.  

On the question of whether the Veteran is entitled to evaluations in excess of 10 percent for his bilateral knee disabilities based on the evidence of record relevant to the rating period on appeal, outlined above, the degenerative changes (arthritis) of each knee is rated at 10 percent under Diagnostic Code 5003, which rates degenerative arthritis, including painful motion associated with the arthritis, even noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable.  However, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.     

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5003 for either the right or left knee degenerative changes (arthritis), including the pain and noncompensable limitation of motion the Veteran has in both knees.  The Veteran is already assigned a 10 percent evaluation for each knee; because there is only one major joint involved (the knee), and there are no incapacitating exacerbations, a 10 percent rating for each knee is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for increased ratings for the Veteran's bilateral knee disabilities, manifested by instability or limitation of motion.  Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a. 

In this case, the evidence shows that the Veteran had flexion to 127 degrees on the left and 128 degrees on the right at his VA examination.  While the Veteran at one point testified in October 2011 that he guessed that he probably could flex his left knee to 45 degrees, he clarified that he could flex the left knee to 90 degrees in a sitting position, and testified that he could flex his right knee to 95 degrees.  There is no other credible evidence of record demonstrating flexion limited to 60 degrees or less.  As the criteria for even a 10 percent disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for arthritis of either knee for any period.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the Veteran's knee extension was to 0 degrees as measured at the 2009 VA examination.  In addition, no other evidence of record shows extension measured to less than 0 degrees, although with considerations of painful and limited motion to which the Veteran has testified, there is at least some noncompensable limitation of motion of each knee as recognized by the assigned 10 percent disability rating for arthritis under Diagnostic Code 5003, which recognizes the arthritis, painful motion, and noncompensable limitation of motion due to pain, stiffness, and swelling.  As the criteria for even a 10 percent disability rating under Diagnostic Code 5261 (limitation of extension to 10 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for arthritis of either knee for any period.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, there is no evidence of dislocation of the left meniscus in this case, and the right meniscus has been surgically removed with relief of symptoms associated with a torn meniscus, so this code does not apply.  Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage and, although the records show the Veteran underwent such a procedure on the right side, the highest available rating under Diagnostic Code 5259 is 10 percent; thus, it does not allow for a higher rating.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.   38 C.F.R. § 4.71a.

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the evidence does not establish loss of either flexion or extension to a compensable degree; thus, assignment of separate evaluations for limitation of flexion and extension of the left leg is not appropriate here. 

Separate 10 Percent Ratings for Right and Left Knee Instability

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability, allows for a separate compensable rating for instability of the knee.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.

The Board finds that, for the entire rating period on appeal, the criteria for separate 10 percent disability ratings for right and left knee instability have been met under Diagnostic Code 5257.  Throughout the rating period on appeal, the Veteran has experienced right knee instability manifested by difficulty getting up from a seated position and occasional episodes of giving way, more nearly approximating slight instability, and has experienced left knee instability manifested by difficulty getting up from a seated position, more nearly approximating slight instability, so as to warrant separate 10 percent disability ratings under Diagnostic Code 5257 for left and right knee instability.  38 C.F.R. § 4.71a. 

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran has at least slight instability of the knees for the rating period.  The favorable evidence includes testimony at the 2011 Board hearing by the Veteran and his wife that the Veteran had giving way and instability of both knees, such that he had to use his hands to get himself from a sitting to a standing position.  His wife corroborated that he had fallen on several occasions due to knee instability. 
Although the Veteran testified that he experienced giving way and instability of the knees, to the point that he had to use his hands to get from a sitting to a standing position, the evidence weighing against such assertion includes that there have been no clinical findings of instability.  For instance, at the 2009 VA examination, described in detail above, the examiner did not find any instability of the ligaments.  Moreover, at December 2010 and February 2011 evaluations at Central Indiana Orthopedics, no instability of the ligaments was found.  

Resolving reasonable doubt in favor of the Veteran on the question of whether he has instability of the knees, the Board finds that the evidence warrants a separate 10 percent evaluation for instability of each knee with episodes of giving way and falling under Diagnostic Codes 5257.  In light of the lack of clinical findings of instability, the Board finds that the evidence does not demonstrate instability that can be characterized as either moderate or severe.  Thus, the evidence demonstrates entitlement to separate 10 percent evaluations, and no higher, for instability of the right and left knees under Diagnostic Code 5257 throughout the rating period on appeal.  

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's right and left knee disabilities have been manifested by degenerative joint disease, painful but noncompensable limitation of motion, stiffness, giving way, and instability.  The schedular rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. 
§ 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  With regard to the right and left knee disabilities of instability, the Veteran has been awarded separate evaluations for instability herein, even though the medical evidence of records fails to demonstrate clinical findings of instability so as to warrant separate ratings under Diagnostic Code 5257.   

In this case, comparing the Veteran's disability level and symptomatology of the disabilities of the right and left knees to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right or left knee disabilities, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for right knee degenerative joint disease is denied.

A separate 10 percent disability evaluation for right knee instability is granted.

An evaluation in excess of 10 percent for left knee degenerative joint disease is denied.

A separate 10 percent disability evaluation for left knee instability is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


